Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No. 10245206 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Ignagni et al (US 8,273,039) teaches a device for providing tactile stimulation via a pulse of compressible fluid, said tactile stimulation device comprising:
high and low-pressure fluid sources, said low-pressure fluid source supplying fluid at a pressure above ambient pressure and said high-pressure fluid source supplying fluid at a pressure above that of the low-pressure fluid source; an outlet conduit being fluidly connectable to the fluid sources and including an applicator configured to direct the pulse against a first area of skin of a subject: a pressure valve fluidly interposed between the applicator and the fluid sources, said pressure valve being shiftable between a first position fluidly connecting the high-pressure fluid source to the outlet conduit and a second position fluidly connecting the low-pressure fluid source to the 
The prior art does not teach, disclose and/or fairly suggest a control system operably coupled to the pressure valve to maintain the pressure valve in the first position and, after a high-pressure predetermined amount of time, shift the pressure valve to the second position, as in claims 2 and 12.
And failed to teach the outlet conduit defining an inner conduit flow passageway having a minimum passageway cross-sectional dimension, said pressure valve defining an inner valve flow path having a minimum path cross- sectional dimension that is greater than the passageway cross-sectional dimension, said minimum passageway cross-sectional dimension being between .002 square inches and .05 square inches, as in claim 7. Also the prior art failed to teach the pressure valve being a fast-acting solenoid valve configured to complete shifting between the respective valve positions in a nonzero time period less than or equal to 15 milliseconds. 6, as in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791